Fourth Court of Appeals
                                San Antonio, Texas
                                    September 13, 2018

                                    No. 04-18-00548-CV

              Thomas Michael TOWNSEND, Sr., TMT Management, LLC,
                        and Townsend Mineral Company, LP,
                                   Appellants

                                              v.

                   Philip Wayne HINDES and Melinda Hindes Eustace,
                                     Appellees

               From the 81st Judicial District Court, La Salle County, Texas
                           Trial Court No. 12-09-00179-CVL
                         Honorable Dick Alcala, Judge Presiding


                                       ORDER
     Patricia A. Gaddis’ Notification of Late Reporter’s Record is this date NOTED.


                                                             PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court